 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREL SPIKES                                          Case No.: 19-CV-552-CAB-KSC
12                                        Plaintiff,
                                                           ORDER DECLINING
13   v.                                                    SUPPLEMENTAL JURISDICTION
                                                           OVER STATE LAW CLAIMS
14   PIAN HONG d/b/a Islands Thai Massage,
     and VOGAN PROPERTIES, LLC,
15
                                      Defendants.
16
17
           The complaint in this action asserts one claim under federal law for violation of the
18
     Americans with Disabilities Act (“ADA”), along with claims for violations of California’s
19
     Unruh Act, violation of California Health and Safety Code Section 19955, negligence per
20
     se, negligence, declaratory relief, and injunctive relief. The complaint asserts jurisdiction
21
     based on the existence of a federal question (the ADA claim), and supplemental jurisdiction
22
     over the state claims.
23
           Federal courts have the discretion to exercise supplemental jurisdiction over all
24
     claims that are “so related to claims in the action within such original jurisdiction that they
25
     form part of the same case or controversy under Article III of the United States
26
     Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists, however,
27
     district courts may decline to exercise supplemental jurisdiction over a claim if: (1) it raises
28

                                                       1
                                                                                   19-CV-552-CAB-KSC
 1   a novel or complex issue of state law; (2) it substantially predominates over the claim(s)
 2   over which the court has original jurisdiction; (3) the court has dismissed all claims over
 3   which it has original jurisdiction; or (4) there are other compelling reasons for declining
 4   jurisdiction. 28 U.S.C. § 1367(c). The Supreme Court has identified additional factors that
 5   district courts should consider when deciding whether to exercise supplemental
 6   jurisdiction, “including the circumstances of the particular case, the nature of the state law
 7   claims, the character of the governing state law, and the relationship between the state and
 8   federal claims.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997).
 9          “While discretion to decline to exercise supplemental jurisdiction over state law
10   claims is triggered by the presence of one of the conditions in § 1367(c), it is informed by
11   the Gibbs1 values ‘of economy, convenience, fairness, and comity.’” Acri v. Varian
12   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations omitted). A district
13   court need not “articulate why the circumstances of [the] case are exceptional” to dismiss
14   state-law claims pursuant to 28 U.S.C. section 1367(c)(1)-(3). San Pedro Hotel Co., Inc. v.
15   City of L.A., 159 F.3d 470, 478–79 (9th Cir. 1998) (citation omitted).
16          Here, the complaint states only one federal claim, for violation of the ADA, along
17   with four2 separate state law claims. As a result, while the ADA does not entitle a plaintiff
18   to recover damages, the complaint seeks various types of monetary damages, including
19   statutory damages, actual damages, and punitive damages. Meanwhile, the same injunctive
20   relief available under the ADA is also available under the Unruh Act. See Schutza v.
21   Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017) (noting that “[i]t is unclear what
22   advantage—other than avoiding state-imposed pleading requirements—Plaintiff gains by
23   being in federal court since his sole remedy under the ADA is injunctive relief, which is
24   also available under the Unruh Act.”). Thus, the state claims and the issues related thereto
25
26
27   1
      United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).
     2
      The complaint includes “claims” for declaratory relief and injunctive relief, which upon closer inspection
28   are more forms of relief for the other claims than separate claims themselves.

                                                         2
                                                                                            19-CV-552-CAB-KSC
 1   substantially predominate over the ADA claim, which appears to be a secondary claim
 2   included to justify filing the complaint in this Court, rather than a necessary (let alone
 3   predominant) claim in this lawsuit. See Rutherford v. Ara Lebanese Grill, No. 18-CV-
 4   01497-AJB-WVG, 2019 WL 1057919, at *3 (S.D. Cal. Mar. 6, 2019) (declining
 5   supplemental jurisdiction over Unruh Act claim because Unruh Act claim substantially
 6   predominated over ADA claim).
 7          In addition, the important interest of comity supports declining jurisdiction. See
 8   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (holding that comity is a factor
 9   to be considered before exercising supplemental jurisdiction). California has a strong
10   interest in protecting its citizens and businesses from abusive litigation and also in
11   preventing its own laws from being misused for unjust purposes. In 2012, in an attempt to
12   deter baseless claims and vexatious litigation, California adopted heightened pleading
13   requirements for disability discrimination lawsuits under the Unruh Act. See CAL. CIV.
14   PRO CODE § 425.503; SB 1186, Chapter 383 § 24 (Cal. 2012). Plaintiff has filed at least
15   two dozen disability discrimination cases in this court over the past year, and an online
16   search of cases filed by “Karel Spikes” in San Diego County Superior Court reveals nine
17   cases filed in 2017. Accordingly, the need for California’s procedural protections appears
18   particularly acute.
19          Finally, “federal courts may properly take measures to discourage forum shopping.”
20   Rutherford v. Econolodge, No. 18CV1471-LAB (JMA), 2019 WL 950329, at *3 (S.D. Cal.
21   Feb. 27, 2019) (citing Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)); Schutza v.
22   Cuddeback, 262 F. Supp. 3d at 1031 (holding that plaintiff who had filed numerous ADA
23   actions in federal court was engaging in forum shopping “to avoid California’s heightened
24
25
     3
26     Under the Unruh Act a plaintiff alleging disability discrimination must include in his complaint: (1) an
     explanation of the specific access barrier or barriers encountered; (2) the way in which the barrier denied
27   the individual full and equal access, or in which it deterred the individual on each particular occasion. (3)
     the date/s when the claimant encountered the specific barriers. The section also contains additional
28   requirements for high-frequency litigants. CAL. CIV. PROC. CODE § 425.50.

                                                          3
                                                                                              19-CV-552-CAB-KSC
 1   pleading requirements for disability discrimination claims.”). “[I]t would be improper to
 2   allow Plaintiff to use the federal court system as a loophole to evade California’s pleading
 3   requirements.” Rutherford v. Ara Lebanese Grill, 2019 WL 1057919, at *5. “Therefore,
 4   as a matter of comity, and in deference to California’s substantial interest in discouraging
 5   unverified disability discrimination claims, the Court declines supplemental jurisdiction
 6   over Plaintiff’s [state law claims].” Schutza v. Cuddleback, 262 F. Supp. 3d at 1031.
 7         In sum, because (1) Plaintiff’s state law claims predominate over his federal claim
 8   under the ADA, and (2) the interests of comity and discouraging forum shopping constitute
 9   exceptional circumstances, the Court sua sponte declines supplemental jurisdiction over
10   claims two through seven in the complaint. Claims two through seven are DISMISSED
11   WITHOUT PREJUDICE to refiling in state court.
12         It is SO ORDERED.
13   Dated: May 9, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                19-CV-552-CAB-KSC
